NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3297
                                       __________

JHON LORA*; CRAIG ALFORD; LUIS MEDINA*; CHRISTOPHER J. KLEMENT*;
          MIGUEL EDUARDO ROSARIO*; HOWARD WOLFE*;
               DAMAON WEBSTER*; JUSTIN COATE*,
                                      Appellant

                        *(Parties Dismissed by Clerk on 12/18/20)

                                             v.

    LT. BAYLOR, Director of Monroe County Correctional Facility; GARY HAIDLE,
    Warden of Monroe County Correctional Facility; MR. ARMOND, Sgt. at Monroe
                County Correctional Facility; GEORGE WARDEN,
                   Clerk at Monroe County Correctional Facility
                    ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-20-cv-01787)
                      District Judge: Honorable John E. Jones, III
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 16, 2021

              Before: JORDAN, MATEY and NYGAARD, Circuit Judges

                              (Opinion filed: July 19, 2021)
                                     ___________

                                        OPINION *
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

      Pro se appellant Craig Alford appeals the District Court’s order dismissing his

complaint. For the reasons detailed below, we will vacate the District Court’s judgment

and remand for further proceedings.

      Craig Alford, 1 a pretrial detainee at the Monroe County Correctional Facility

(MCCF), filed a complaint in the District Court alleging that MCCF officials and a clerk

at the Monroe County Courthouse violated his constitutional rights by detaining him

without holding an arraignment as required by Pa. R. Crim. P. 571. 2 Alford sought

money damages. Along with his complaint, Alford filed an application to proceed in

forma pauperis (IFP).

      The District Court granted the motion to proceed IFP and then dismissed the

complaint under 28 U.S.C. § 1915(e)(2)(B)(ii). The Court concluded that Alford’s claims

were barred by the favorable-termination rule of Heck v. Humphrey, 512 U.S. 477

(1994). 3 The Court observed that Alford had not yet been convicted, but concluded that,



1
  Several other pretrial detainees held at MCCF also signed the complaint. They did not,
however, sign the notice of appeal and are thus not part of this appeal. See generally
Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883 (3d Cir. 1991). This opinion will
therefore discuss only Alford’s claims.
2
 In his brief, Alford makes additional arguments, but because he did not assert those
arguments in the District Court, we will not consider them. See Tri-M Grp., LLC v.
Sharp, 638 F.3d 406, 416 (3d Cir. 2011).
3
 In Heck, the Supreme Court held that “a prisoner cannot use § 1983 to obtain damages
where success would necessarily imply the unlawfulness of a (not previously invalidated)
conviction or sentence.” Wilkinson v. Dotson, 544 U.S. 74, 81 (2005).

                                            2
for Heck purposes, “there is no difference between a conviction which is outstanding at

the time the civil rights action is instituted and a potential conviction on a pending charge

that may be entered at some point thereafter.” Op. at 7 (quoting Smith v. Holtz, 87 F.3d

108, 113 (3d Cir. 1996)).

       Alford filed a timely notice of appeal. In this Court, he has filed a variety of

motions, including requests for injunctions and oral argument.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

sua sponte dismissal under § 1915(e)(2)(B)(ii) is plenary. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000).

       We will vacate the District Court’s judgment. The District Court concluded that

Alford’s claim was barred by Heck even though he had not yet been convicted.

However, the Supreme Court has rejected this application of Heck. See Wallace v. Kato,

549 U.S. 384, 393 (2007) (rejecting petitioner’s request for “the adoption of a principle

that goes well beyond Heck: that an action which would impugn an anticipated future

conviction cannot be brought until that conviction occurs and is set aside”). Accordingly,

the District Court erred in concluding that Heck barred his claim. See id. 4


4
  It appears that the District Court did not understand the claim as we do, as alleging a
failure to arraign. It is not clear to us that such a claim would be barred by Heck even
after a conviction. The Supreme Court has stressed that this rule applies only if success
on the claim would “necessarily imply that the plaintiff’s conviction was unlawful,” and
has explained that a claim alleging an unlawful search would not necessarily undermine a
conviction because of the existence of doctrines like harmless error. Heck, 512 U.S. at
487 n.6. Similarly, “[a] failure to arraign only warrants a reversal if it causes prejudice or
impairs a substantial right.” United States v. Williams, 152 F.3d 294, 299 (4th Cir.
1998); see also Garland v. Washington, 232 U.S. 642, 645 (1914).

                                              3
       We will therefore vacate the District Court’s judgment and remand for further

proceedings. 5 We deny Alford’s motions 6 and the non-parties’ motions to intervene.




5
 We express no opinion about the merit of Alford’s claim, see generally Hayes v.
Faulkner Cty., Ark., 388 F.3d 669, 673 (8th Cir. 2004), or any of the appellees’ defenses.
6
 In his requests for injunctions, Alford alleges that the defendants have engaged in a
variety of misconduct apart from the specific claim he raised in his complaint. Because
he raises these issues for the first time on appeal and they are unrelated to the matter on
appeal, we deny the requests. See generally Adams v. Freedom Forge Corp., 204 F.3d
475, 489–90 (3d Cir. 2000). We deny Alford’s motions for oral argument because
argument is unnecessary to resolve this appeal. See 3d Cir. L.A.R. 31.1(a). To the extent
Alford has requested any additional relief, it is denied.
                                            4